Citation Nr: 9924148	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to garnishment of the veteran's VA compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Harry E. Leas, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1958, and from May 1961 to September 1977.

The appellant is the veteran's ex-wife.  They were divorced 
in December 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), as advised by 
the Regional Counsel, in Buffalo, New York, which denied the 
appellant's claim for garnishment of the veteran's VA 
compensation benefits.

The Board finds that the relevant contested claims provisions 
set out in 38 C.F.R. §§ 19.100 to 19.102, 20.500 to 20.504, 
and 20.713 (1998) were substantially considered and followed.  
Specifically, in correspondence dated in May 1997, the RO 
informed the veteran of VA's intent to withhold 50 percent of 
his compensation benefits on behalf of the appellant, based 
on a court garnishment order issued by the State Court of 
Virginia, City of Newport News.  The veteran was advised that 
if he disagreed with the amount to be withheld, he should 
submit to the RO within 20 days sufficient information to 
support a different amount.  That veteran was further advised 
that if he disagreed or had questions regarding the 
garnishment order, he should seek legal counsel regarding the 
defenses to legal process and correspond directly with the 
court of jurisdiction.  

In correspondence dated later in May 1997, the RO informed 
the veteran that the appellant's claim for garnishment of his 
VA compensation benefits was denied.  In correspondence dated 
in June 1998, the RO informed the veteran of his right to 
attend and present testimony at the appellant's scheduled 
hearing before the Board in Washington, D.C.

In light of the RO's correspondence with the veteran, and the 
fact that the present decision is not adverse to him, the 
Board finds that any failure to comply with the contested 
claim provisions constitutes harmless error. 


FINDING OF FACT

Evidence of a legal process ordering VA to garnish an award 
of VA compensation benefits payable to the veteran has not 
been demonstrated. 


CONCLUSION OF LAW

The appellant's claim for garnishment of the veteran's VA 
compensation benefits is without legal merit.  5 U.S.C.A. 
§ 581.101 - 581.103 (West 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that in April 1996, VA acknowledged the 
veteran's election to receive compensation from VA in lieu of 
military retirement pay, equal in amount to the compensation 
awarded by VA.  (See: VA Form 21-651a, Notice of Election of 
Compensation in Lieu of Retired Pay or Waiver of Retired Pay 
to Secure Compensation from Department of Veterans Affairs 
(38 U.S.C. § 5304(a) - 5305), signed by VA official in April 
1996.)  

By correspondence from her attorney to VA, received in 
January 1997, the appellant initially requested that VA 
garnish the veteran's compensation benefits, with payment to 
the appellant, pursuant to an award of interest in his 
"retirement/disability" benefits ordered by a June 1989 
Final Order, and an April 1997 Amended Final Order, by the 
Circuit Court for the City of Newport News, Virginia.  

Turning to section "C" of a certified copy of the June 1989 
Final Order, the Circuit Court held that the appellant was 
entitled to 41 percent of the present value of the veteran's 
United States Army retirement benefits, with interest.  She 
was also to receive 50 percent of the benefits already 
received by the veteran, with future entitlement to receive 
50 percent of the veteran's future retirement benefits as he 
received them, until the entire award was satisfied.  Section 
"E" of the Final Order provided that no spousal support was 
awarded to either party at that time.   

According to a certified copy of the 1997 Amended Final Order 
of the Circuit Court for the City of Newport News, Virginia, 
all provisions of section "C" of the June 1989 Final Order 
were specifically directed to the United States Department of 
Veterans Affairs.  The Amended Final Order provides that in 
all other aspects the Final Order remained in full force and 
effect.  

According to 5 C.F.R. § 581.101, moneys ... due from or payable 
by the United States to any individual shall be subject ... to 
legal process for the enforcement of such individual's legal 
obligations to provide child support and/or make alimony 
payments.  Alimony is defined in part by 38 C.F.R. 
§ 581.102(e) as periodic payments of funds for the support 
and maintenance of a spouse or former spouse, and subject to 
and in accordance with State or local law.  Legal obligation 
is defined in part by 38 C.F.R. § 581.102(g) as an obligation 
to pay alimony and/or child support that is enforceable under 
appropriate State or local law.  According to 5 C.F.R. § 
581.103(c)(6)(iv), only that part of VA compensation that is 
paid in lieu of waived military retired pay is subject to 
garnishment.

Analyzing the June 1989 Final Order and the April 1997 
Amended Final Order under the pertinent regulatory framework, 
the Board finds that the appellant is not entitled to 
garnishment of the veteran's VA compensation benefits.  The 
Final Order, even as amended, constitutes a division of 
assets and clearly provides no spousal support to either 
party.  The appellant has submitted no other evidence to show 
that the veteran is under a legal obligation to support her.  

The Board recognizes an argument set forth on the appellant's 
behalf that 5 U.S.C. § 8345(j) authorizes payments under that 
subchapter, which would otherwise be made to an employees, 
Member or annuitant based on the service of that individual, 
shall be paid to another person if and to the extent 
expressly provided for in the terms of any court decree of 
divorce, annulment, or legal separation, or the terms of any 
court order or court-approved property settlement agreement 
incident to any court decree of divorce, annulment or legal 
separation.  However, the Board points out that this 
provision, set forth in Subchapter III of Chapter 83 of Title 
5, applies to civilian employees of the Civil Service 
Retirement System and Members of Congress.  As a result, it 
does not apply to the veteran's VA compensation benefits.  

When the law is dispositive of a claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, as the 
veteran is under no legal obligation to make alimony payments 
to the appellant, the June 1989 Order of the Circuit Court 
for the City of Newport News, Virginia, as amended in April 
1997, does not constitute a legal process ordering VA to 
garnish an award of VA compensation benefits payable to the 
veteran.  Evidence of any such legal process has not been 
demonstrated of record.  As such, the appeal is denied.


ORDER

Entitlement to garnishment of the veteran's VA compensation 
benefits is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

